—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 28, 1993 (People v DeGrijze, 194 AD2d 801), affirming a judgment of the Supreme Court, Queens County, rendered April 15, 1991.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *464effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Santucci, Thompson and S. Miller, JJ., concur.